UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM 10-KSB/A oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended May 31, 2007 Commission File Number: 000-52075 THE TRADESHOW MARKETING COMPANY, LTD. (Name of Small Business Issuer in Its Charter) Nevada 06-175-4875 (State or Other Jurisdiction of Incorporation or Organization) IRS Employer Identification Number 4550 East Cactus Road Suite 220 Phoenix, AZ 85032 (800) 585-8762 (Address and Telephone Number of Principal Executive Offices) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None N/A Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes oNo x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Yes oNo x Revenues for year ended May 31, 2007: $434,512 The aggregate market value of the voting and non-voting common equity held by non-affiliates was approximately $4,000,000 as of May 31, 2007 based upon the average bid and asked price of the Company’s common stock on the Pink Sheets. 12 million held by management and insiders and 8 million out there otherwise at .50 cents $4Mil. Number of shares of the Company’s common stock outstanding as of May 31, 2007 was:20,342,533 Transitional Small Business Disclosure Format: Yes oNo x The Tradeshow Marketing Company, Ltd. Table of Contents Forward-Looking Statements PART I Item 1. Description of Business The Company Our Strategy Competition Trademarks Government Regulation Employees Available Information Item 2. Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders PART II Item 5. Market for Common Equity and Related Stockholder Matters Item 6. Management’s Discussion and Analysis or Plan of Operation Item 7. Financial Statements Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure Item 8A. Controls and Procedures Item 8B. Other Information PART III Item 9. Directors, Executive Officers and Corporate Governance Item 10. Executive Compensation Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 12. Certain Relationships and Related Transactions Item 13. Exhibits Item 14. Principal Accountant Fees and Services 2 Use of Terms Except as otherwise indicated by the context, references in this report to “Company,” “Tradeshow,” “we,” “us” and “our” are references to The Tradeshow Marketing Company, Ltd. Forward-Looking Statements Our disclosure and analysis in this Annual Report on Form 10-KSB (this “Report”), in other reports that we file with the Securities and Exchange Commission, in our press releases and in public statements of our officers contain forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements may turn out to be wrong. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Many factors mentioned in this Report, for example competition in our industry, will be important in determining future results. No forward-looking statement can be guaranteed, and actual results may vary materially from those anticipated in any forward-looking statement. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current events. They use words such as “anticipate,” “estimate,” “expect” “will,” “may,” “intent,” “plan,” “believe,” and similar expressions in connection with discussion of future operating or financial performance. These include statements relating to future actions, prospective products or product approvals, future performance or results of anticipated products, expenses, financial results or contingencies. Although we believe that our plans, intentions and expectations reflected in these forward-looking statements are reasonable, we may not achieve these plans or expectations. Forward-looking statements in this Report will be affected by the following factors: the ability of the Company to raise sufficient capital to finance its planned activities, the ability of the Company to satisfy its outstanding debt obligations and the Company’s ability to hire, manage and retain qualified personnel. The aforementioned factors do not represent an all inclusive list. Actual results, performance or achievements could differ materially from those contemplated, expressed or implied by the forward-looking statements contained in this Report. In particular, this Report sets forth important factors that could cause actual results to differ materially from our forward-looking statements. These and other factors, including general economic factors, business strategies, the state of capital markets, regulatory conditions, and other factors not currently known to us, may be significant, now or in the future, and the factors set forth in this Report may affect us to a greater extent than indicated. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in this Report and in other documents that we file from time to time with the Securities and Exchange Commission including Quarterly Reports on Form 10-QSB and Current Reports on Form 8-K to be filed throughout 2007 and 2008. Except as required by law, we do not undertake any obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. 3 PART I Item 1. Description of Business Overview The Tradeshow Marketing Company, Ltd. was incorporated on December 3, 2003 under the laws of the State of Nevada. Tradeshow is a product development and consumer specialty retail company that markets and sells proprietary and private label products for the home and office environments. The Company was formed to market specialty products at trade shows, mall-based specialty product shops and kiosks. The Company sells popular “as seen on TV” products, which are currently or have been advertised on TV. The products that the Company sells are functional have a broad appeal and retail at affordable price points. Business Generally The Company is a marketing and direct sales company focused on the development and distribution of a wide range of products for the home and office environments. The Company’s merchandise categories include specialty household, beauty and fitness, home and garden and small ticket electronics products. For the past twenty years, Tradeshow’s demonstration professionals and management have worked in the direct sales industry marketing a variety of products directly to consumers at trade shows, malls (kiosks), fairs and exhibitions throughout Canada and the United States. Our professional sales staff has engaged in product demonstration, sales and marketing for trade shows, as well as training and consulting on “direct sell” retail and wholesale strategies for companies seeking to market their products directly to consumers. The venues that the Company uses for trade show demonstrations includes trade shows and annual exhibitions such as home, garden, boat and auto shows, as well as provincial, state and county fairs. Prior to the formation of the Company, the two foundingprincipals of the Company, Bruce Kirk and Marion Huff worked in the direct sales industry as a partnership under the name “Kirk-Huff Marketing”. Kirk-Huff Marketing was an unincorporated entity operating as an unregistered partnership. Management plans to place emphasis on and to allocate financial and human resources to the development of our direct sales business. The Company plans to increase the amount of direct sales business that it presently transacts. The acquisition of two mall-based retail stores in Phoenix, Arizona, exemplifies our commitment to the growth of our product sales strategy (see “Current and Proposed Operations”, Sandstrom On TV Retail Stores, below). Market Overview Venues for the demonstration of direct sales include mall-based retail stores, kiosks and sales demonstrations at trade shows. There is an added advantage that arises from the Company’s tradeshow demonstration activity, as consumers who see products demonstrated and branded at these shows may make subsequent and additional product purchases from the Company’s mall based stores in Phoenix, Arizona, and the Company’s e-commerce website. The contents of this site are not incorporated into this filing. Further, the Company’s references to the URLs for these are intended to be inactive textual references only. Tradeshow earns revenue directly from the sale of products that it sources from a number of different suppliers. To date, the Company has generated sales at trade shows, malls and other high traffic consumer venues, such as public fairs and exhibitions, as well as our e-commerce website. Direct Sales at Tradeshows. Over the past 20 years Tradeshow’s principals have appeared consistently, year after year, in trade shows, malls, fairs and exhibitions in cities throughout Canada and the United States, including trade shows in the following cities: Canada: Vancouver, Abbotsford, Victoria, Nanaimo, Calgary, Edmonton, Regina, Saskatoon, Winnipeg, Toronto: United States: Puyallup, WA, Tacoma, WA, Pomona, CA, Phoenix, AZ. The Company has consistently generated revenue by attending trade shows, malls, fairs and exhibitions in these markets and locales. 4 Management believes that Tradeshow enjoys two distinct competitive advantages. The first advantage is ability to penetrate local and national markets at the trade show level proving saleability of products and generating exposure for its brand. The second competitive advantage that Tradeshow is able to take advantage of relates to marketing, some of the innovative and contemporary products that Tradeshow offers at its retail store locationsare already advertised and branded “as seen on TV” through television infomercial advertising. Many of the items that the Company features in its stores and at trade shows, malls (kiosks) fairs and exhibitions may be categorized as “as seen on TV” because they are currently advertised or have been advertised on TV. Examples of suppliers and the products that we sell include: Ø Ontel Products: “as seen on TV” products that include the Swivel Sweeper, Glass Wizard and AB Master; Ø American Direct (TriStar): product supplied includes the Lateral Thigh Trainer and Jack Lalanne’s Power Juicer; Ø Cava Industries: supplies the Cold Heat Soldering Tool and Smart Spin containers; Ø ITW Space Bags: supplies Space Bags for storage; Ø Orange Glow International: suppliers of cleaning products OxiClean, Orange Glo, and Kaboom, among others; Ø Overbreak: supplies toys that include Hover Disc, Hover Copter and Rainbow Art. When possible and advantageous, Tradeshow works to secure territorial exclusivity for products that it sells. Notably, the absence of product exclusivity has not impaired past business performance because the Company merchandises and sells a broad selection of popular and contemporary products from multiple suppliers and wholesalers, thereby ensuring its ability to remain competitive. On occasion, suppliers will approach the Company to demonstrate and sell their products on their behalf. Tradeshow also intends to sell its own private label products. In part, the Company plans to source products upon which they can affix their own label and market as a private label brand. Management believes that private label merchandise will strengthen the Company’s ability to brand and, hence, compete against retail competitors. The Company also plans to increase the number of sales channels - that it employs. In doing so, the Company will continue to utilize the same successful direct sales strategy it has used, in the past, to develop these new sales channels. Tradeshow plans to develop these new sales channels, to increase sales in busy metropolitan markets within Canada and the continental United States (with a continued focus on those markets in Western Canada, Washington State California and Arizona, which the Company currently serves) with the intent to brand and sell the same type of products that it currently sells at tradeshow venues the Company also intends to offer franchised retail stores, increase internet sales and wholesale business Our e-commerce website allows the Company to (1) target a broader customer base with lower price items; (2) promote sales and increase product branding through Internet advertising; (3) cross sell products featured in other sales channels. Current and Proposed Operations Sandstrom OnTV Retail Stores— A Current Operation. Tradeshow owns and operatestwo retail stores in Phoenix, Arizona called “As Seen On TV”. The two stores are located in the Arrowhead Mall and the Paradise Valley Mall in Phoenix. The store in the Arrowhead Mall has been operating as “As Seen On TV” since 1997 and the store in the Paradise Valley Mall as “As Seen On TV” since 1999. 5 The two stores that were acquired are “turnkey” and fully operational as both retail businesses are staffed (4 full-time employees) and open for business during regular mall hours. The approximate square footage for the Arrowhead Mall is 574 square feet and the Paradise Valley Mall is 536 square feet. Tradeshow recently negotiated newleases for both store locations. The leases are issued in the name of the company’s wholly owned subsidiary, Sandstrom On TV The Arrowhead Mall lease expires Dec2009 (in the Company’s 2010 fiscal year) and Paradise Valley Mall lease expires Dec 2011 (in the Company’s 2012 fiscal year). Name Change: Following the acquisition of the stores, Tradeshow changed the name of the two Phoenix stores to “Sandstrom On TV”. The Company’s Sandstrom OnTV stores feature the same unique and diverse mix of innovative consumer products that the Company demonstrates and sells at tradeshows. www.ontvco.com Tradeshow’s e-Commerce Website —A Current Operation. The Company has launched an e-Commerce website located at www.ontvco.com. The Company’s e-Commerce website features a mix of the consumer products that the Company sells at its trade show demonstrations and the products that the Company features in its land based retail stores. The e-Commerce website allows the Company to target a broader customer base and to complement our marketing and branding initiatives in the aforementioned cities where the Company operates stores and has attended trade shows, malls, fairs and exhibitions Our e-Commerce website implements a broad array of scalable site management, search, customer interaction and distribution services systems that are intended to be used to display products, process customer orders and payments. These proposed services and systems use a combination of commercially available, licensed technologies, which have been customized and integrated to provide the platform for the online store. The Company has brought on Seattle based Internet Technologies specialist Luniel de Beer as the Company’s Chief Technical Officer .The Company obtains consulting, programming, service and support in respect of the development and hosting of its computer hardware and managing of its online stores. Management believes that the breadth and depth of its online store’s product selection, together with the flexibility of the e-Commerce model will enable the Company to develop a significant, additional sales and marketing channel that will benefit the Company’s overall retail strategy. Unlike store-based retail formats, the Company’s online store is expected to provide it with significant flexibility with regard to the organization and presentation of product selection. To encourage purchases, management intends to feature exclusive online promotions, on a rotating basis, and to continually update merchandise recommendations. Management intends to actively create and maintain pages that are designed to highlight certain products and brands, including merchandising strategies that emphasize featured products, product bundling and special promotions. Tradeshow’s online store is intended to provide convenient and useful services that enhance the shopping experience. The Company intends to strive to make its customers’ experience informative, efficient and intuitive by constantly updating and improving its store format and features. The Company’s online store intends to incorporate “point and click” options, supported by technical enhancements including easy-to-use search capabilities. These features are intended to make shopping at the store entertaining and informative and encourage purchases and repeat visits. Sandstrom OnTV Corporate Stores and The Sandstrom Franchise Strategy- A Current Operation On March 15, 2007 the Company organized the Sandstrom OnTV Company (Sandstrom) as a wholly-own subsidiary.Sandstrom was organized to sell unit franchises to operate retail stores under the tradename “Sandstrom OnTV.” The acquisition of the two Sandstrom OnTV stores in Phoenix, AZ, marked the beginning of Tradeshow’s plan to (1) operate corporate stores and (2) to offer a franchised retail business on a ‘stand-alone” basis or as a bundle of franchised stores that are exclusive to a specific region. The Company’s two Sandstrom OnTV stores will serve as the model for its franchise retail offering. Sandstrom store expansion plans: Desired locations for franchise stores include malls and highly visible,highly trafficked street addresses. Based on managements’ experience in the direct selling industry, extensive product and franchising knowledge, management believes that it can successfully implement a franchise expansion strategy for the Company’s store concept and sell franchise rights to its stores. 6 To implement our franchise concept and strategy, the company engaged Norm Friend, a franchising expert, to create an area franchising development strategy for the Company’s Sandstrom stores. Mr. Friend has written several books on franchising and wrote the Company’s manuals for franchise offerings. The manuals and the franchise plan were completed and submitted to the Company November 3, 2005.Further on February 7, 2007 the Company announced Timothy J. McCarthy as Vice President of Franchise Development to move forward the progression of franchise development and sales. About Franchising Franchising is a popular and growing business model because it is an assembly of business relationships that allow people to share brand identification, a proven method of doing business and a successful marketing and distribution system. The advantage of franchising is that the franchisee’s assets are put into a proven business, allowing the franchisee to quickly start up their business, to develop a customer base faster, and to potentially experience profitability with less risk. With a franchise business come pros and cons. The pros of the franchise are: (1) the business model is a based on a formula that can be demonstrated, (2) owner transition and training is available, and (3) it is possible to review past records and company history. The cons of franchises are: (1) purchase financing may be difficult to find and obtain; (2) there can be significant contractual obligations that may be difficult to meet; (3) it may be difficult to find the right franchise opportunity. See “Description of Business-Franchising Regulation” also see “Risk Factors.” Private Label Brands – A Current Operation. As a product development and consumer specialty retail company, our mandate is to develop proprietary and private label products that have mass appeal at popular price points. Initially, Tradeshow intends to market products that are readily available via the supply channels that it has used since the Company’s inception; the very same supply channels that management has developed over the past twenty years. Tradeshow intends to source products that it can affix “Sandstrom” labels to and distribute under the Sandstrom name, the brand name of the Company’s retail stores in Phoenix, AZ, to ensure better quality and higher profits for the Company. Our philosophy is to sell products that are quality-manufactured to our specifications. To execute our planned strategy, we will engage the services of industry experts who can source and supply products that Tradeshow can market as “private label”, that is, products to which the Company can affix its own brand labels. The Company plans to utilize said “experts” to advise the Company about how to obtain the best combination of price and quality for the proposed private label branded products. The Company is currently investigating and qualifying the manufacturing details for a number of private label products that it intends to sell in the coming months. The Company believes that addition of private label brands is a direct way to improve product offerings and increase bottom line revenues. Management believes that many organizations with business plans that are similar to the Company’s disregarded this important and potentially profitable strategy of the merchandising and direct sell process. Management believes that private label merchandise offers greater pricing power, which can be diminished by lower sales margins typically available from highly popular and competitively priced products. On June 01st, 2006 The Company announced the launch of its Smart Heat Sauna product a private label product, later on August 30th, 2006 the company announced the launch of its Infinity Flashlight product another private label product.Both products are sold in the companies stores and on its website. Marketing Plan The Company’s product categories include specialty household, beauty and fitness, home and garden, and electronics products. These products are generally small ticket items, have universal appeal, are innovative and are desired by the target audience. Price points for our products typically start in the $50 range. Tradeshow’s average target demographic is in the $50,000 - $100,000 annual income range. 7 Since inception, Tradeshow has established a prominence in Western Canada, and a foothold in the US Pacific Northwest, California and Arizona, expanding its market reach via trade show demonstrations. In each of these markets, Tradeshow plans to market proprietary and private label products through the Company’s current and proposed sales channels. Tradeshow plans to source its own private label brands for distribution to improve product quality and to potentially generate higher profits for the Company. Our marketing strategy is designed to help us to continue to establish our business in Western Canada, Washington State, California and Arizona, and to help us grow our consulting and marketing initiatives through the participation of businesses, large and small, which are based in these regional markets. Part of Tradeshow’s strategy is to manage low cost, effective sales channels that can distribute product as efficiently as possible through the regional trade show marketplace, through its franchise stores, internet sales and via Direct Response Television, (infomercials). This will be accomplished through establishing skilled executive managers to head up these channels and manage them effectively In conjunction with our Retail Stores, attendance at trade shows and fairs, we increasingly employ the Internet to establish the Company’s brand,, increase sales, create greater awareness of our line of products and consulting services. Management’s objective is to grow the Company’s market position and expand its customer base through superior merchandising, targeted marketing and strong relationships with leading manufacturers, distributors and suppliers. We plan to increasingly use the Internet in the development and expansion of the Company’s business operations. Our financially prudent, management intends to constantly expand brand name product offerings to create a brand driven destination for quality, unique products. Management believes that by offering a broader selection of private label, brand name products the Company may be better positioned to increase sales, encourage repeat purchases and expand its customer base. Management will focus the Company’s branding campaign on selection, convenience, value, trust, service and brand products according to these features by employing targeted marketing created in house and through the efforts of Public Relations firms via media exposure resulting from Direct Response Television, (Infomercials), magazine ads, Internet mail and direct mail. Management will also seek to provide leading manufacturers and distributors with a powerful new distribution channel that is consistent with their brand identity via the direct sales channel at trade shows , through its web site and in its franchise stores. Tradeshow’s goal is to be the retailer of choice for leading manufacturers, distributors and suppliers. The Company strives to create, maintain and strengthen relationships with manufacturers and suppliers as it continues to increase the number of products that it offers. To this end, management continues to add new product categories, increase product selection, add new customers, promote repeat purchases and develop new sales opportunities. In addition, management continues to pursue new market opportunities by establishing strategic alliances via the acquisition of complementary businesses, products and technologies, in order to grow and strengthen their business. Marketing Strategies Management will continue to develop its targeted marketing and promotion strategy to build brand recognition in the US, increase customer traffic, promotion of new products, encourage repeat purchases and build strong customer loyalty. The Company’s marketing and promotional activities target customer demographics that are more likely to buy product its retail stores. These strategies include both offline (advertising in traditional media) and online (Internet based) advertising. Management intends to establish agreements for targeted banner advertisements with major Internet content and service providers for the promotion of trade show activities and the Company’s e-Commerce website. We also intend to optimize our e-Commerce website with the latest search engine optimization (SEO) strategies to ensure top keyword positioning in popular search engines. 8 Also known as pay for performance or search advertising, pay per click advertising enables advertisers’ adverts to appear on a search engine’s “results pages”. The position of the adverts is decided on a bidding system with advertisers paying more to be positioned at the top of the page. The higher the bid per key word, the higher the ranking the Company can get on a page, which allows users to view product from our site more frequently. Payment is then made at this rate every time someone clicks on the link in the advert, when it takes them through to the advertiser’s website. In other words, you only pay if a person clicks on a link or banner and lands on your site. Management plans to use direct marketing via the Internet to promote new customers acquisitions, product demonstrations and sales. Management will strive to deliver meaningful offers to customers via e-mail. In addition, management intends to publish an opt-in online newsletter delivered by e-mail to subscribers in which will highlight new product developments, special promotions, sales items and product promotions. The Company proposes to brand its name worldwide using an innovative email technique. Viral marketing describes any strategy that encourages individuals to pass on a marketing message to others, creating the potential for exponential growth in the message’s exposure and influence. This strategy takes advantage of rapid multiplication to explode the message to thousands and possibly millions. Tradeshow proposes to use affiliate partner marketing programs to attract traffic to its website. An affiliate is a person or entity that places a banner or text link on their site directing visitors to the Tradeshow website. As a visitor clicks-through, a cookie (a small text file containing the referring affiliate’s identification number assigned by Tradeshow) will be placed on the visitor’s browser. If the visitor purchases product or services from Tradeshow’s website, the ordering system and affiliate’s software work together to attach the referring affiliate’s identification number held in the cookie to the sale, and uses that information to credit the affiliate with the proper commission for the referral. The Company employs offline advertising to promote both brand and specific merchandising opportunities. The Company’s plan is to continue to utilize cost effective forms of traditional offline advertising, including magazine advertising, television advertising and direct mail drops, to build brand recognition. Editorial articles in magazines and newspapers that cater to the specialty retail consumer home, garden, boat and auto shows, state and county fairs, and annual exhibitions, can expose the Company to a wider audience. The Company plans to use print media for advertising in local communities where target demographics are appropriate and demand for the type of products that the Company sells is strong. The Company plans to use targeted mail lists and direct mail drops to advertise its services and products. Competitive Business Conditions and Competitors The direct sales market is new, rapidly evolving and intensely competitive. Management expects to face stiff competition in every product category. Barriers to entry are minimal and current and new competitors, who may have greater expertise and greater resources, can start competitive business operations at a relatively low cost. Management potentially will compete with a variety of competitors, including the following: Ø Traditional retailers of proprietary and private label products for the home and office environments, who may compete with both an online and offline presence; Ø Manufacturers of proprietary and private label products for the home and office environments that decide to sell directly to end-customers, either through physical retail outlets or through an online store; Ø Other online retailers proprietary and private label products for the home and office environments, including online service providers that feature shopping services; and Ø The catalog, direct mail and multi-level marketing retailers of proprietary and private label products for the home and office environments. There are two public companies that have built large and profitable companies in a market niche that is similar to Tradeshow’s. Tradeshow’s two leading competitors are Brookstone Inc. and Sharper Image. 9 Brookstone Inc.Brookstone, Inc. (formerly BKST: NASDAQ) is a retailer that operates over 275 Brookstone brand stores nationwide and in Puerto Rico. Stores are typically located in high-traffic regional shopping malls, lifestyle centers and airports. The Company also operates three stores under the Gardeners Eden brand, and a Direct-Marketing business that consists of three catalog titles Brookstone, Hard-to-Find-Tools and Gardeners Eden. The Sharper Image. Sharper Image (SHRP: NASDAQ) is a specialty retailer with over 180 Sharper Image specialty stores throughout the United States. The Company’s principal selling channels include; stores, a monthly catalog and its primary Website. The Company also sells its products through its own online auction Website and an online Outlet store to help manage refurbished and close out inventory. The Company also has business-to-business sales teams for marketing its products for corporate incentive and reward programs. Management believes that the following are the principal competitive factors in the Company’s proposed market: brand recognition; selection; convenience; order delivery performance; customer service; site features, content; price and quality. Many potential competitors can devote substantially more resources to business development than can the Company. In addition, larger, well-established and well-financed entities may acquire, invest in or form joint ventures with other competitors. Certain of the Company’s competitors may be able to secure products from vendors on more favorable terms, fulfill customer orders more efficiently and adopt more aggressive pricing or inventory availability policies than can the Company. Given the fact that the Company has a limited operating history, many of the Company’s competitors have significantly greater experience in the retail of proprietary and private label products for the home and office environments. The Company’s online competitors are particularly able to use the Internet as a marketing medium to reach significant numbers of potential customers. Finally, new technologies and the expansion of existing technologies, such as price comparison programs that select specific titles from a variety of websites may direct customers to competitor sites. Principal Suppliers Tradeshow features over 150 products that it sources from a long list of suppliers and wholesalers. Tradeshow does not rely solely on one supplier or wholesaler to source our products. Rather, the Company sources product from many different suppliers. Our strategy is to purchase our products from many different name brand suppliers who manufacturer or contract out the manufacture of their own products to ensure quality and a wide variety of product choice. Examples of suppliers and the product that we sell include: Ø Ontel Products: “As Seen On TV” products that include the Swivel Sweeper, Glass Wizard and AB Master; Ø American Direct (TriStar): product supplied includes the Lateral Thigh Trainer and Jack Lalanne’s Power Juicer; Ø Cava Industries: supplies the Cold Heat Soldering Tool and Smart Spin containers; Ø ITW Space Bags: supplies Space Bags for storage; Ø Orange Glow International: suppliers of cleaning products OxiClean, Orange Glo, and Kaboom, among others; Ø Overbreak: supplies toys that include Hover Disc, Hover Copter and Rainbow Art. Tradeshow has a history of selling products from these suppliers. Our objective is to continue to acquire products that are both contemporary and popular, via our network of wholesalers and exclusive distributors, and resell them at competitive prices with the intent to generate a profit. The Company obtains its products from brand suppliers, and a network of distributors, manufacturers, brokers and wholesalers. Management’s efforts are ongoing to expand the number of direct relationships with manufacturers, suppliers, brokers, distributors and wholesalers in all relevant product categories. The Company does not have written agreements in place with any distributors that guarantee a discount or pricing preference. 10 Although we source and buy product from more than one supplier, we still rely on a finite number of suppliers to make the products that we sell available to us, at our request and on relatively short notice. As such, our supply chain is potentially subject to disruptions, which could cause a cessation in our business. Delays and disruptions due to supply problems could impair our ability to satisfy customers, generate revenue and conduct our business. Moreover, we do not have exclusive rights for the products that we sell and so we face competition across all categories and are potentially vulnerable to supply shortages that could result therefrom. Our inability to hold sole or exclusive distribution rights for our products could potentially lead to supply shortages of the products that we sell and could impair our ability to satisfy our customers, generate revenue and conduct our business. Tradeshow does not directly manufacture any of the products that the Company sells. Because we generate our revenue from the sales of goods via direct sell marketing, we do not need to purchase raw materials for the manufacture of the products we sell. As such, we depend on our suppliers to stock the products that we sell. Customers As a specialty product branding and retail company, Tradeshow does not depend on one or a few major customers to sustain or grow its business. Tradeshow sells products to a growing and diversified range of clientele. As such, Tradeshow is not sensitive to the loss of a few customers or any one specific customer; yet, the Company continually strives to establish strong customer relations and complete client satisfaction. As a part of its long-term business strategy, the Company plans to execute a comprehensive marketing and sales strategy so that it may continue to add to build its client base and grow revenues. (see “Marketing Strategy” above). We acknowledge that our success is substantially dependent on the establishment of new customers and the growth of our customer base. Accordingly, we recognize that our ability to attract new customers will depend on a variety of factors, including the quality and affordability of the products and services we offer, as well as our ability to effectively market our products and services. If we fail to increase our customer base and generate repeat and expanded business from our current customers, our business and operating results would be seriously harmed. Trademarks, Copyrights, Patents All source materials on Tradeshow’s planned Internet e-commerce website will be copyrighted content. Unauthorized use of the content found on Trade Show’s website is prohibited. The Company recognizes that the legal protection afforded by a copyright or registered trademark is limited. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain and use our proprietary information. Litigation may be necessary to enforce our intellectual property rights, to protect our trade secrets and to determine the validity and scope of the proprietary rights of others. Such litigation could result in substantial costs and diversion of resources and could significantly harm our business and operating results. Management has engaged trademark, copyright and patent experts and attorneys regarding products it intends to develop, but is not certain how its business may be affected by the application of existing laws governing issues such as property ownership, copyrights, trademarks and other intellectual property issues of its Internet operations. The vast majority of these laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws that are intended to address these issues could create uncertainty in the Internet market place. This uncertainty could reduce demand for the Company’s services or its cost of doing business may increase as a result of litigation costs or increased service delivery costs. (See additional “Risk Factors” factors below) 11 Governmental Approval At present, Tradeshow does not need to obtain governmental approval to market and sell products, including the Company’s plan to sell products at tradeshows, mall and over the Internet. Trade show marketing and sales, and e-Commerce and Internet retail is not a government regulated industry, but is subject to the laws and regulations generally applicable to businesses and directly applicable to offline and online commerce. Notably, Tradeshow promotes best practices and ethical business conduct in relation to the Company’s corporate culture and its day-to-day operations. The Company initiates sales via its e-Commerce Internet site, and as Internet use for commerce gains popularity, it is possible that a number of laws and regulations may be adopted with respect to the Internet, which may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of online commerce may prompt calls for more stringent consumer protection laws. Management does not contemplate providing personal information regarding the Company’s customers to third parties. However, the adoption of additional consumer protection laws could create uncertainty in Web usage and reduce the demand for the Company’s products and services. Management is not certain how its business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, libel and export or import matters. The vast majority of these laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws that are intended to address these issues could create uncertainty in the Internet market place. This uncertainty could reduce demand for the Company’s services or its cost of doing business may increase as a result of litigation costs or increased service delivery costs. In addition, because the Company’s services are intended to be made available over the Internet in multiple states and foreign countries, other jurisdictions may claim that the Company is required to qualify to do business in that state or foreign country. The Company’s failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper the Company’s ability to enforce contracts in these jurisdictions. The application of laws or regulations from jurisdictions whose laws do not currently apply to the business could have a material adverse effect on the business, results of operations and financial condition. Governmental Approval-Franchising The Company intends to expand franchise arrangements to expand its operations and revenue base. The Company’s future growth may be dependent upon new franchisees and the manner in which they operate and develop their Sandstrom locations to promote and develop the Company’s concept and its reputation for quality and value. To date, the Company has not sold any franchises. There can be no assurance that this franchisee or additional franchisees will have the business abilities or access to financial resources necessary to open Sandstrom locations or operate such locations in their franchise areas in a manner consistent with the Company’s concepts and standards. In addition, because the Company believes that a potential franchisee’s total estimated investment relating to a Sandstrom location is generally low, the Company may be more likely to attract franchisees with limited franchise experience and limited financial resources. As a result of its franchising activity, the Company is be subject to Federal Trade Commission ("FTC") regulation and various state laws that govern the offer, sale and termination of, and refusal to renew, franchises. Several state laws also regulate substantive aspects of the franchisor-franchisee relationship. The FTC requires the Company to furnish prospective franchisees a franchise offering circular containing prescribed information. A number of states in which the Company might consider franchising also regulate the sale of franchises and require registration of the franchise offering circular with state authorities. Substantive state laws that regulate the franchisor-franchisee relationship presently exist in substantial number of states, and bills have been introduced in Congress from time to time which would provide for federal regulation of the franchisor-franchisee relationship in certain respects. The state laws often limit, among other things, the duration and scope of non-competition provisions and the ability of a franchisor to terminate or refuse to renew a franchise. Business Development Costs Management intends to recoup business development costs over the normal course of future business activity. Compliance with Environmental Laws Tradeshow is not impacted by the costs and effects of compliance with environmental laws, other than the laws and regulations generally applicable to businesses. Tradeshow operates with a high level of respect for and promotes the protection of the environment, and is not aware of circumstances that would create any significant financial responsibility for environmental matters. Employees We do not expect significant changes in the number of people we employ over the next twelve months. The Company currently has 7 full-time employees who work in the Company’s office in Scottsdale Arizona andtwo retail stores in Phoenix, Arizona, and 4 full-time consultants. The Company plans to hire additional staff, on an as needed basis, in the event that the Company acquires additional corporate owned retail stores. However, in the event that we do not acquire additional corporate stores, then we will not be hiring additional employees. The Company plans to hire individuals on a consultancy basis to oversee the Company’s Sandstrom franchise operations, on an as needed basis, provided the level of sales of franchises warrants the hire of consultants. Franchisees will be responsible for the hire of their own sales staff. 12 Reports to Security Holders We are not currently required to deliver an annual report to security holders.
